 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                      Case No. 1:19-cv-00616-SKO (PC)
11    ALLEN HAMMLER,
                                                      ORDER FOR PLAINTIFF TO SHOW CAUSE
12                        Plaintiff,                  WHY THIS ACTION SHOULD NOT BE
                                                      DISMISSED WITHOUT PREJUDICE FOR
13            v.                                      FAILING TO EXHAUST ADMINISTRATIVE
                                                      REMEDIES PRIOR TO FILING SUIT
14    J. HERNANDEZ,
                                                      (Doc. 1)
15                        Defendant.
                                                      TWENTY-ONE (21) DAY DEADLINE
16

17
            Plaintiff, Allen Hammler, is a state prisoner proceeding pro se and in forma pauperis in
18
     this action under 42 U.S.C. § 1983. In the Complaint, Plaintiff states that exhaustion is an
19
     affirmative defense that he welcomes Defendant to raise; however, Plaintiff alleges it “is not
20
     viable in this case.” (Doc. 1, p. 9.)
21
            Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with
22
     respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
23
     confined in any jail, prison, or other correctional facility until such administrative remedies as are
24
     available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the available
25
     administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney
26
     v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). The exhaustion requirement applies to all
27
     suits relating to prison life, Porter v. Nussle, 435 U.S. 516 (2002), regardless of the relief sought
28


                                                       1
 1   by the prisoner or offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001).
 2            Inmates are required to “complete the administrative review process in accordance with
 3   the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal
 4   court.” Woodford v. Ngo, 548 U.S. 81, 88 (2006). Inmates must adhere to the “critical
 5   procedural rules” specific to CDCR’s process. Reyes v. Smith, 810 F.3d 654, 567 (9th Cir. 2016).
 6   Thus, Plaintiff’s statement that exhaustion is not viable is this case is incorrect. If Plaintiff has
 7   pursued an inmate appeal through all levels, he should so indicate. However, Plaintiff may not
 8   proceed in this action if he did not file an inmate appeal on the issues raised in this action, or
 9   failed to pursue it to all available levels of review. Plaintiff’s bare statement that exhaustion is
10   not viable in this case does not suffice; it instead appears that Plaintiff filed suit without first
11   exhausting available administrative remedies in compliance with section 1997e(a). Wyatt v.
12   Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner’s concession to non-exhaustion is a

13   valid ground for dismissal. . . .”).

14            Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days from

15   the date of service of this order why this action should not be dismissed, without prejudice, for his

16   failure to exhaust administrative remedies prior to filing suit. Alternatively, Plaintiff may file a

17   first amended complaint reflecting his exhaustion efforts, or if he has not exhausted available

18   administrative remedies, Plaintiff may file a notice of voluntary dismissal. Plaintiff is warned

19   that failure to timely respond to this order will result in recommendation that this action be

20   dismissed for Plaintiff’s failure to obey a court order.

21

22   IT IS SO ORDERED.

23
     Dated:     May 14, 2019                                         /s/   Sheila K. Oberto                 .
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                         2
